FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30112

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00118-JWS

  v.
                                                 MEMORANDUM *
VINCENT LEE EVANS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Vincent Lee Evans appeals from the 72-month sentence imposed following

his guilty-plea conviction for possession of child pornography, in violation of

18 U.S.C. § 2252(a)(4)(B) and (b)(2). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Evans first contends that the district court committed procedural error by

failing to consider the mitigating evidence set forth in his psychological evaluation.

This contention fails because the record reflects that the court did consider this

evidence in selecting Evans’s sentence. See United States v. Perez-Perez, 512 F.3d

514, 516-17 (9th Cir. 2008).

      Evans also contends that the sentence is substantively unreasonable because

it overemphasizes the need for deterrence and fails to account for his mitigating

characteristics. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, Evans’s below-Guidelines sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Finally, Evans contends that the district court erred by imposing a special

condition of supervised release requiring him to submit to alcohol testing. This

contention fails because the condition is reasonably related to the sentencing goals

of deterrence and rehabilitation, and “involve[s] no greater deprivation of liberty

than is reasonably necessary” in light of these goals. See United States v. Rearden,

349 F.3d 608, 618 (9th Cir. 2003) (quotation marks and citation omitted).

      AFFIRMED.




                                           2                                       11-30112